Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Final Office Action is in response to Application Serial 17/319,965. In response to the Examiner’s action mail dated 04/01/2022, Applicant on mail date 06/30/2022 amended claim 1 and claim 15. Claims 1-20 are pending in this application.   

Response to Amendments
Claim 1 -20 are pending in this application. Claims 1 -20 are rejected below.

Regarding the 35 U.S.C. 101 rejection, the pending claims 1 -20 are examined in light of the 2019 Revised PEG Guidance.  The Applicant’s arguments are not persuasive.  The claims 1 -20 are rejected under 35 U.S.C. 101, see below.

 Regarding the 35 U.S.C. 102 rejection., the Applicant’s amendments necessitate grounds for a new rejection. The claims 1-20 are pending in this application. Claims 7-14 remain rejected under 35 U.S.C. 102.  Claims 1-6 and 15- 20 are rejected under 35 U.S.C. 103, see below.


Response to Arguments

35 U.S.C. 101 Rejection – Claim 1-20
On pages 8-9 of the Applicant’s Arguments, the Applicant traverses, “… rejection improperly ignores (or reads out) the recited tangible components and interaction(s) therebetween to assert the present claims are drawn to an abstract idea. The office action provides no citation to case law, or even the MPEP, to support this reading out of the tangible components of the claims at this step.


Examiner respectfully disagrees with the Applicant’s Arguments. The Applicant’s amendments to the claims disclose additional elements (a display screen and at the worker terminal) which are analyzed as additional elements under 35 U.S.C. 101 rejection. Regarding the amendments to claim 1, which include the integration of additional elements disclosed as “… a worker member terminal mounted on a shopping cart and configured to: present information, on a display screen, …”, these limitations are examined under 35 U.S.C. 101 in light of the 2019 Revised PEG Guidance.  

Examiner submits, the Action dated April 01, 2022 pages 2-7, include the analysis of the claims under 35 U.S.C. 101. Within the 35 U.S.C. 101 analysis, the Examiner rejected the abstract ideas under step 2A Prong 1, the disclosed additional elements were analyzed in step 2A Prong 2 and step 2B,  under the MPEP 2106.05 (f)(g)(h) sections.  The Applicant’s amended claims are examined under 35 U.S.C. 101 in light of the 2019 Revised PEG Guidance, see 35 U.S.C. 101 rejection below.

 35 U.S.C. 102(a)(1) and 102(a)(2) Rejection – Claim 1-20
On pages 9-11 of the Applicant’s Arguments, the Applicant traverses, “… Claim 1 recites: "a worker member terminal mounted on a shopping cart...".   While the office action does not explicitly identify "a worker member terminal," in rejecting claim 1, it may be that a "mobile communication device 16" is intended to correspond to this element. However, mobile communication device 16 is not described as being "mounted on a shopping cart" in Sebastian. As such, this reference fails to anticipate this claim for at least this reason … “..  and “ … Applicant notes that in rejecting claim 7 (which recites "a cart-based point-of- sale terminal" rather than "a worker terminal") the office action vaguely points to POS systems 241 - 24M of the reference as corresponding "a cart-based point-of-sale terminal," however, these "conventional" POS systems are not disclosed as being "mounted on a shopping cart" or being "cart-based" in any manner.Application No. 17/319,965 Docket No.: TAI/3269US Amendment dated June 30, 2022Reply to Office Action of April 1, 2022 … d." Sebastian explains only that such a POS system 24 "operates in a conventional manner, to process items to be purchased by shoppers during purchase transactions." Col. 5, lines 14-17. For a reference to anticipate a claim it much teach or suggest each recited aspect of the claim. Nothing in Sebastian teaches or suggests POS systems 24 are "cart-based" terminals or the like. Therefore, this reference fails to anticipate claim 7 for at least this reason. 
Claims which are dependent on claim 7 are likewise allowable over this reference for at least the same reasons as claim 7. …” and “Claim 15 is rejected on substantially similar grounds as claim 1. As such, the arguments presented above with respect to claim 1 should be considered as restated in relevant part here. In particular, claim 15 recites: "a worker member terminal mounted on a shopping cart." Sebastian is not shown to (and does not) teach or suggest such an aspect. Therefore, it fails to teach or suggest each and every aspect of claim 15 and fails to anticipate claim 15. Claims which are dependent on claim 15 are likewise allowable over this reference for at least the same reasons as claim 15. Accordingly, it is respectfully requested that the rejection of claims 1-20 under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by Sebastian, be reconsidered and withdrawn. ”

Examiner respectfully disagrees with the Applicant’s arguments.  The Applicant’s amendments to claims 1 and 15 necessitate grounds for a new rejection. Examiner notes within claim 1 the presenting step and claim 15 limitation of after the worker is determined to be available is worded similarly but the word ordering is different.  Additionally, claims 7 does necessitate the cart-based point of sale terminal a worker member terminal mounted on a shopping cart. The claims are rejected under 35 U.S.C. 101, see  below.
10 

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claims 15  ) recite “… accept a customer pick-up order from … and to store the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased, and determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of an input of identification information corresponding to the worker member; and … : present information, on…, corresponding to customer pick- up orders on the pick-order list after the worker member has been determined to be available, and accept a selection operation by the worker member … indicating a selection of one of the pick-up orders, wherein … allocate the selected one of the pick-up orders to the worker member after the selection operation is accepted. …”. Claims 1-6 and 15-20, in view of the claim limitations, are directed to the abstract idea of “… accept a customer pick-up order from … and to store the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased, and determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of an input of identification information corresponding to the worker member; and … : present information, on…, corresponding to customer pick- up orders on the pick-order list after the worker member has been determined to be available, and accept a selection operation by the worker member … indicating a selection of one of the pick-up orders, wherein … allocate the selected one of the pick-up orders to the worker member after the selection operation is accepted. …”. 

Claims 7,  recites “… accept a login of a worker member; and  … accept a customer pick-up order and to store the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased and a scheduled pick-up time, determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of the login of the worker member … to present information corresponding to customer pick-up orders on the pick-order list after 4Application No. 17/319,965Docket No.: TAI/3269US Amendment dated June 30, 2022 Reply to Office Action of April 1, 2022 the worker member login, and allocate one of the pick-up orders to the worker member after a selection operation is performed by the worker member. …”. Claims 7-14, in view of the claim limitations, are directed to the abstract idea of “… accept a login of a worker member; and  … accept a customer pick-up order and to store the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased and a scheduled pick-up time, determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of the login of the worker member … to present information corresponding to customer pick-up orders on the pick-order list after 4Application No. 17/319,965Docket No.: TAI/3269USAmendment dated June 30, 2022Reply to Office Action of April 1, 2022the worker member login, and allocate one of the pick-up orders to the worker member after a selection operation is performed by the worker member…”. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the “… accept a customer pick-up order from … and to store the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased, and determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of an input of identification information corresponding to the worker member; and … : present information, on…, corresponding to customer pick- up orders on the pick-order list after the worker member has been determined to be available, and accept a selection operation by the worker member … indicating a selection of one of the pick-up orders, wherein … allocate the selected one of the pick-up orders to the worker member after the selection operation is accepted.” and “… accept a login of a worker member; and  … accept a customer pick-up order and to store the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased and a scheduled pick-up time, determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of the login of the worker member … to present information corresponding to customer pick-up orders on the pick-order list after 4Application No. 17/319,965Docket No.: TAI/3269US Amendment dated June 30, 2022 Reply to Office Action of April 1, 2022 the worker member login, and allocate one of the pick-up orders to the worker member after a selection operation is performed by the worker member…”, and these recite commercial interactions (including marketing or sales activities or behaviors business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction),  and thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to certain methods of organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception are not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  ““An allocation system for pick-up work orders, comprising: a server configured to:”, “a customer terminal”, “a worker member terminal mounted on a shopping cart and configured to”, “a display screen”, “at the worker member terminal”, “ the server is further configured to”, “at the worker member terminal” in  claim 1;  “The allocation system according to claim 1, wherein the worker member terminal in claim 2; The allocation system according to claim 1, wherein the information presented on the worker member terminal”, in claim 3; The allocation system according to claim 1, further comprising: a sales clerk terminal configured to, in claim 4; The allocation system according to claim 1, wherein the server in claim 5; the allocation system according to claim 1, wherein the server in claim 6; “A pick-up order allocation system for a retail store, the system comprising: a cart-based point-of-sale terminal including a display screen, a commodity reader, and a network connection, the cart-based point-of-sale terminal configured to”, “a store server configured to:”, “via the cart-based point- of-sale terminal, cause the display screen of the cart-based point-of-sale terminal”, “at the cart-based point-of-sale terminal,” in claim 7; “The system”, “the cart-based point-of-sale terminal” in claim 8; “The system ”,  “the information presented on the worker member terminal” in claim 9; “The system,” a sales clerk terminal configured to: “, in claim 10; “the system”,  “the server”,  in claim 11; “The system”,  “the server is further configured to send a notification”, in claim 12; “The system”, “the commodity reader is a barcode scanner”, in claim 13; “The system”, “the display screen incorporates a touch panel” in claim 14; “a customer terminal” , “a worker member terminal mounted on a shopping cart”,  “a display of the worker member terminal”, “ at the worker member terminal” in claim 15; “a cart-based point-of-sale terminal”, in claim 16;  no additional element is recited in claim 16, claim 17, claim 18, claim 19, claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recite  adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f)

Furthermore, with respect to the “accept a customer pick-up order”,” allocate the selected one of the pick-up orders to the worker member”, “accept an operation from the worker…”, “send a notification” these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception. – See MPEP 2106.05 (g) 

In addition, these additional elements merely generally link the use of the judicial exception into a particular technological environment or field of use, namely a generic computing environment, and thus, the claims are not indicative of integration into a practical application.– See MPEP 2106.05 (h).

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, & 8-14 & 16-20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. – See MPEP 2106.05 (h).

The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Additionally these recitations as an ordered combination simply append the abstract idea of generic computer structure that performs computer function as evinced by the Applicant’s specification [pages 5-6] teach e server 100 has a display unit 101, an operation unit 102, a communication interface (I/F) 103, a bus 109, a control unit 110, and a memory unit 120 or the like. 
The display unit 101 is, for example, a display device such as a liquid crystal display. The operation unit 102 is, for example, an input device such as a keyboard or a mouse. The communication interface 103 is for communicating with another device via the network 200. The communication interface 103 can be used for communicating with the sales clerk terminal 500 or with the cart POS 300 via the wireless router 400. The bus 109 is a system bus such as a data bus or an address bus and connects the display unit 101, the operation unit 102, the communication interface 103, the control unit 110, and the memory unit 120 to each other. The control unit 110 (controller) comprises a CPU (central processing unit), a ROM (read-only memory), and a RAM (random-access memory). The ROM stores various programs to be  executed by the CPU as well as various data. The RAM temporarily stores data and/or programs when the CPU executes various programs.  The memory unit 120 is, for example, a memory device such as an HDD (hard disk drive) or an SSD (solid-state drive). The memory unit 120 stores a control program 121 executed by the control unit 110, a commodity master 122, an order database (DB) 123, and a membership database (DB) 124 or the like. The commodity master 122 stores various kinds of information about a commodity for sale at the store. The control program 121 may be an operating system and/or a program for implementing the functions of the server 100 in conjunction with an operating system. The commodity master 122 stores a commodity code in association with a commodity name, a price, information about tax rates to be applied, and the like.  - See MPEP 2106.05(f) 


  In addition, as noted above, with respect to the receive a request data ...” and “receive a plurality availability data object …”,  and “transmit … surrogate instructions ..” , “generating … surrogacy instructions…”, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. 

Further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h)

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 & 9-16 & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 


Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sebastian (US 10,896,454 B2).

Regarding Claim 7,  (Original)

A pick-up order allocation system for a retail store, the system comprising: a cart-based point-of-sale terminal including a display screen, a commodity reader, and a network connection, the cart-based point-of-sale terminal configured to accept a login of a worker member; and a store server configured to: 

Sebastain teaches The main server 12 is configured to com­municate with each such point-of-sale (POS) system 241 -24M, each of which operates in a conventional manner, to process items to be purchased by shoppers during purchase transactions,  Sebastain [column 5 lines 12-18], [column 6 lines 19-30], [Figure 1]

accept a customer pick-up order and to store the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased and a scheduled pick-up time, 

Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 34 lines 51-60],  [Figure 9] 


Sebastian teaches the selected surrogate shopper requested a surrogate shopping assignment at step 802 , Sebastian [column 35 lines 35 -65]; Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]


determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of the login of the worker member via the cart-based point-of-sale terminal, 

display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11.;  Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 34 lines 51-60],  [Figure 9] 

Sebastain teaches the selected surrogate shopper was included in the list of recommended surrogate shoppers generated at step 904 because the shopping-related information of the selected surrogate shopper matched the remote order requested by the remote shopper or because the selected surrogate shopper was drawn from the remote shopper's stored surrogate shopper preferences, the processor 50 of the main server 12 is operable, in one embodiment of the process 900, to generate at step 918 a corresponding shopping assignment notification and shopping list and to transmit the same to the mobile communication device 16 and/or computing device 18 of the selected surrogate shopper. In this case, the process 800 illustratively picks up at step 816 where the mobile communication device 16 and/or the computing device 18 of the selected surrogate shopper receives and illustratively displays at least the notification., Sebastian [column 35 lines 50-65]

Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]



cause the display screen of the cart-based point-of-sale terminal to present information corresponding to customer pick-up orders on the pick-order list after the worker member login, 

Sebastain teaches the surrogate shopper is a customer-member of an EMS program controlled and managed by the main server 12 … and Sebastain teaches the processor 50 may be operable at step 612 to transmit to the remote shopper's computing device 18 a notification of completion of the remote order, i.e., a notification indicating that the remote order has been fulfilled and is ready for pick up as specified at step 902 of the process 900 illustrated in FIG. 9., Sebastain column 43 lines 10- 45]

and allocate one of the pick-up orders to the worker member 28(PATENT) Atty. Dkt. No.: TAI/3269US after a selection operation is performed by the worker member at the cart-based point-of-sale terminal.  

Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, … At step 50 920 of the process 900 being executed by the remote shopper who chose the selected surrogate shopper to fulfill the remote shopper's remote order, the processor 50 of the main server 12 transmits a confirmation to the mobile communication device 16 or the computing device 18 of the remote 55 shopper which receives and displays at step 922 the confirmation as a notification to the remote shopper of acceptance by the selected surrogate shopper of the shopping assignment for the remote order requested by the remote shopper.,  Sebastian [column 36 lines 45-55], [Figure 8]




Regarding Claim 8, (Original)

The system according to claim 7, wherein the cart-based point-of-sale terminal presents the information corresponding to the customer pick-up orders order in order of the scheduled date and time associated with each customer pick-up order.  

[similar to claim 2]



Regarding Claim 9, (Original)

The system according to claim 7, wherein the information presented on the worker member terminal for each customer pick-up order includes the scheduled date and time associated with the respective customer pick-up order, an estimated time required for fulfilling the respective customer pick-up order, a number of individual items in the respective customer pick-up order, and a reward amount for fulfilling the respective customer pick-up order.  

[same as claim 3]



Regarding Claim 10, (Original)

The system according to claim 7, further comprising: a sales clerk terminal configured to: accept an input operation from the worker member the indicating that work allocated to the worker member has been completed, and accept an input operation from a sales clerk indicating a final check of the work allocated to the worker member has been completed.  

[same as claim 4]


Regarding Claim 11, (Original)

The system according to claim 7, wherein the server is further configured to increase a reward amount for completion of a customer pick-up order when the time remaining until the scheduled date and time for the customer pick-up order is less than a threshold value.  

[same as claim 5]


Regarding Claim 12, (Original)

The system according to claim 7, wherein the server is further configured to send a notification to notify a sales clerk when the time remaining until the scheduled date and time for the customer pick-up order is less than a threshold value.  

[same as claim 6]


Regarding Claim 13,  (Original)

The system according to claim 7, wherein the commodity reader is a barcode scanner.  

Sebastain teaches or automatically entered into the surrogate shopper's mobile communication device 16, e.g., by scanning or capturing an image of a completion code provided by an employee of the retail enterprise or displayed on a display device or monitor under control of the main server 12/, Sebastain [column 41 lines 59-64]



Regarding Claim 14, (Original)

The system according to claim 7, wherein the display screen incorporates a touch panel.  

Sebastain teaches surrogate shopper's mobile communication device 16, e.g., by selecting a displayed completion GUI element, entering a static or dynamic completion code into a displayed GUI field and/or by pressing a button on the shopper's mobile communication device 16., Sebastain [column 41 lines 45-50].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian (US 10,896,454 B2) in view of Ting (US 2021/0,024,112 A1).

Regarding Claim 1,  (Currently Amended)

An allocation system for pick-up work orders, comprising: a server configured to: accept a customer pick-up order from a customer terminal and to store the customer pick-up order in a pick-up order list, 

Sebastian teaches the selected surrogate shopper requested a surrogate shopping assignment at step 802 that matches the remote order requested by the remote shopper, the process 800 picks up at step 814 where the processor 50 of the main server 12 generates a corresponding shopping assignment confirmation and shopping list, and then transmits the same to the mobile communication device 16 and/or computing device 18 of the selected surrogate shopper for display at step 816., Sebastian [column 35 lines 35 - 50]

the customer pick-up order including a list of items to be purchased, and determine whether a worker member is available to fulfill customer pick-up orders based on acceptance of an input of identification information corresponding to the worker member; 

Sebastian teaches the processor 200 is operable at step 902 to control the display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11.;  Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 34 lines 51-60],  [Figure 9] 

Sebastain teaches the selected surrogate shopper was included in the list of recommended surrogate shoppers generated at step 904 because the shopping-related information of the selected surrogate shopper matched the remote order requested by the remote shopper or because the selected surrogate shopper was drawn from the remote shopper's stored surrogate shopper preferences, the processor 50 of the main server 12 is operable, in one embodiment of the process 900, to generate at step 918 a corresponding shopping assignment notification and shopping list and to transmit the same to the mobile communication device 16 and/or computing device 18 of the selected surrogate shopper. In this case, the process 800 illustratively picks up at step 816 where the mobile communication device 16 and/or the computing device 18 of the selected surrogate shopper receives and illustratively displays at least the notification., Sebastian [column 35 lines 50-65]

Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]



and a worker member terminal … configured to: present information, on a display screen,  corresponding to customer pick-up orders on the pick-order list after the worker member has been determined to be available, and accept a selection operation by the worker member at the worker member terminal indicating a selection of one of the pick-up orders, wherein the server is further configured to allocate the selected one of the pick-up orders to the worker member after the selection operation is accepted at the worker member terminal.  

Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, … At step 50 920 of the process 900 being executed by the remote shopper who chose the selected surrogate shopper to fulfill the remote shopper's remote order, the processor 50 of the main server 12 transmits a confirmation to the mobile communication device 16 or the computing device 18 of the remote 55 shopper which receives and displays at step 922 the confirmation as a notification to the remote shopper of acceptance by the selected surrogate shopper of the shopping assignment for the remote order requested by the remote shopper.,  Sebastian [column 36 lines 25-55], [Figure 8], [Figure 9] and  Sebastain [column 19 lines 45-52] discloses he process being executed by processor 200 and processor 300.

	Although highly suggested, Sebastian does not explicitly teach:
“… mounted on a shopping cart configured to: present information, on a display screen,”

Ting teaches:
“… mounted on a shopping cart …

Ting [011]  … a mobile battery powered workstation cart for order fulfillment, wherein the computer further comprises a display configured to information selected from the group consisting of real time order fulfillment information, location information of particular items, and other order fulfillment status information. The present disclosure includes disclosure of a mobile battery powered workstation cart for order fulfillment, further comprising a printer securely mounted to the frame and operably coupled to the rechargeable battery., Ting [011], [Figure 1]

Sebastian discloses receiving remote orders from remote shoppers … defining items for purchase. Ting discloses a mobile battery powered workstation carts for order fulfillment. It would have been obvious before the effective filing date to combine, receiving assignment requests of surrogate shoppers … including request for fulfilling remote orders, as taught by Sebastian, with mobile battery powered workstation cart for order fulfillment, as taught by Ting, to improve order fulfillment efficiency in stores, as well as in various other operations., Ting [030]


Regarding Claim 2,  (Original)

The allocation system according to claim 1, wherein the worker member terminal presents the information corresponding to the customer pick-up orders in order of a scheduled date and time 26(PATENT) Atty. Dkt. No.: TAI/3269US associated with each customer pick-up order.  

Sebastian teaches the additional remote order information entered by the remote shopper at step 902 may be or include one or more of a selection to pick up the order at a specified one of the brick-and-mortar stores, on a specified day or date and/or at a specified time of day or time window on the specified date when the remote shopper would like to pick up the fulfilled remote order., Sebastian [column 30 lines 60-65], [Figure 9]



Regarding Claim 3,  (Original)

The allocation system according to claim 1, wherein the information presented on the worker member terminal for each customer pick-up order includes a scheduled date and time associated with the respective customer pick-up order, an estimated time required for fulfilling the respective customer pick-up order, a number of individual items in the respective customer pick-up order, and a reward amount for fulfilling the respective customer pick-up order.  

Sebastian teaches the process 900 begins at step 902 where the remote shopper enters an order request for one or more items to be purchased from the retail enterprise 11; i.e., a remote order. Illustratively, the processor 200 is operable at step 902 to control the display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11. Further illustratively, the displayed page, or one or more other pages of the website, includes graphic interface fields via which the remote shopper can enter additional remote order information through interaction with the remote shoppers computing device 18. The additional remote order information entered by the remote shopper at step 902 may be or include one or more of a selection to pick up the order at a specified one of the brick-and-mortar stores, on a specified day or date and/or at a specified time of day or time window on the specified date when the remote shopper would like to pick up the fulfilled remote order. The remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 30 lines 60-68 and column 31 lines 1-5], [Figure 9]



Regarding Claim 4, (Original)

The allocation system according to claim 1, further comprising: a sales clerk terminal configured to: accept an operation from the worker member indicating that work allocated to the worker member has been completed, and accept an operation from a sales clerk indicating a final check of the work allocated to the worker member has been completed.  

Sebastain teaches the surrogate shopper may receive a single reward for each surrogate shopping assignment completed.,  and As one example, the processor 50 may be operable at step 612 to transmit to the remote shopper's computing device 18 a notification of completion of the remote order, i.e., a notification indicating that the remote order has been fulfilled and is ready for pick up as specified at step 902 of the process 900 illustrated in FIG. 9., Sebastian [column 42 lines 31-34] and [column 43 lines 29-36], [Figure 6], [Figure 9] and Sebastain teaches Alternatively, 50 completion may be defined as successful passage of a quality control step following collection of all such items, e.g., inspection and comparison of the collected items with the one or more assigned shopping lists, Sebastain [column 41 lines 50-55]


Regarding Claim 5,  (Original)

The allocation system according to claim 1, wherein the server is further configured to increase a reward amount for completion of a customer pick-up order when the time remaining until a scheduled date and time for the customer pick-up order is less than a threshold value.  

Sebastain teaches one example premium rate, which should not be considered limiting in any way, may illustratively take the form of an enhanced reward, additional reward, tip or the like, whereby the processor 50 of the main server 12 will be operable to use or add the premium rate to or in addition to rewards otherwise provided by the processor 50 to such surrogate shopper(s) upon completion of surrogate shopping assignments for the remote shopper. In some embodiments, the magnitude of any such premium rate may illustratively be made dependent upon one or more factors relating any remote order to be fulfilled by an identified surrogate shopper, such as the size of the remote order, the number of remote orders fulfilled by the identified surrogate shopper within a specified time period (threshold), the day of the week and/or the time of day of fulfillment by the identified surrogate shopper of the remote order, the speed of fulfillment by the identified surrogate shopper of the remote order, the availability of the surrogate shopper to fulfill the remote order on the requested day and/or at a requested time of day (threshold), the current rating of the surrogate shopper, the rate requested or specified by the surrogate shopper, if any, the reward preferences of the surrogate shopper, and the like., Sebastian [ column 23 lines 34 -55]

	

Regarding Claim 6,  (Original)

The allocation system according to claim 1, wherein the server is further configured to send a notification to notify a sales clerk when the time remaining until a scheduled date and time for the customer pick-up order is less than a threshold value.  

Sebastian teaches  some alternate embodiments, step 802 may be omitted and the processor 50 of the main server 12 may be operable at step 804 to generate assignment offers that match pending remote orders with surrogate shoppers based on location, date, time and/or other criteria established by surrogate shoppers as part of the setup process 700 illustrated in FIG. 7A and described above, examples of which may include, but are not limited to, shopping related information, shopping related preferences, remote shopper connection information and/or reward preferences. In other alternate embodiments, step 802 may be included and the processor 50 of the main server 12 may be operable at step 804 to generate assignment offers that match received shopping assignment request parameters and also that match surrogate shoppers based on location, date, time and/or other criteria established by surrogate shoppers as part of the setup process 700, examples of which may include, but are not limited to, shopping related information, shopping related preferences, remote shopper connection information and/or reward preferences., Sebastain [column 27 lines 10-30]



Regarding Claim 15, (Currently Amended)

A pick-up order allocation method, comprising: accepting a customer pick-up order from a customer terminal and then storing the customer pick-up order in a pick-up order list, the customer pick-up order including a list of items to be purchased; 


Sebastian teaches the additional remote order information entered by the remote shopper at step 902 may be or include one or more of a selection to pick up the order at a specified one of the brick-and-mortar stores, on a specified day or date and/or at a specified time of day or time window on the specified date when the remote shopper would like to pick up the fulfilled remote order., Sebastian [column 30 lines 60-65], [Figure 9]



determining whether a worker member is available to fulfill customer pick-up orders based on acceptance of an input of 30(PATENT) Atty. Dkt. No.: TAI/3269USidentification information corresponding to the worker member via a worker member terminal …; 

Sebastian teaches the processor 200 is operable at step 902 to control the display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11.;  Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 34 lines 51-60],  [Figure 9] 

Sebastain teaches the selected surrogate shopper was included in the list of recommended surrogate shoppers generated at step 904 because the shopping-related information of the selected surrogate shopper matched the remote order requested by the remote shopper or because the selected surrogate shopper was drawn from the remote shopper's stored surrogate shopper preferences, the processor 50 of the main server 12 is operable, in one embodiment of the process 900, to generate at step 918 a corresponding shopping assignment notification and shopping list and to transmit the same to the mobile communication device 16 and/or computing device 18 of the selected surrogate shopper. In this case, the process 800 illustratively picks up at step 816 where the mobile communication device 16 and/or the computing device 18 of the selected surrogate shopper receives and illustratively displays at least the notification., Sebastian [column 35 lines 50-65]

Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]
Sebastian [column 36 lines 25-55], [Figure 8], [Figure 9] and  Sebastain [column 19 lines 45-52] discloses he process being executed by processor 200 and processor 300.

	Although highly suggested, Sebastian does not explicitly teach:
“… mounted on a shopping cart …

Ting teaches:
“… mounted on a shopping cart …

Ting [011]  … a mobile battery powered workstation cart for order fulfillment, wherein the computer further comprises a display configured to information selected from the group consisting of real time order fulfillment information, location information of particular items, and other order fulfillment status information. The present disclosure includes disclosure of a mobile battery powered workstation cart for order fulfillment, further comprising a printer securely mounted to the frame and operably coupled to the rechargeable battery., Ting [011], [Figure 1]

Sebastian discloses receiving remote orders from remote shoppers … defining items for purchase. Ting discloses a mobile battery powered workstation carts for order fulfillment. It would have been obvious before the effective filing date to combine, receiving assignment requests of surrogate shoppers … including request for fulfilling remote orders, as taught by Sebastian, with mobile battery powered workstation cart for order fulfillment, as taught by Ting, to improve order fulfillment efficiency in stores, as well as in various other operations., Ting [030]




after the worker member has been determined to be available, causing information to be presented on a display of the worker member terminal, the information corresponding to customer pick-up orders on the pick-order list; 

Sebastian teaches the processor 200 is operable at step 902 to control the display 220 to display a page of a website controlled by the retail enterprise via which the remote shopper may shop and select for purchase items offered for sale by the retail enterprise 11.;  Sebastian teaches remote order specified by the remote shopper at step 902 illustratively includes a list of items selected for purchase by the remote shopper as well as any additional remote order information., Sebastian [column 34 lines 51-60],  [Figure 9] 

Sebastain teaches the selected surrogate shopper was included in the list of recommended surrogate shoppers generated at step 904 because the shopping-related information of the selected surrogate shopper matched the remote order requested by the remote shopper or because the selected surrogate shopper was drawn from the remote shopper's stored surrogate shopper preferences, the processor 50 of the main server 12 is operable, in one embodiment of the process 900, to generate at step 918 a corresponding shopping assignment notification and shopping list and to transmit the same to the mobile communication device 16 and/or computing device 18 of the selected surrogate shopper. In this case, the process 800 illustratively picks up at step 816 where the mobile communication device 16 and/or the computing device 18 of the selected surrogate shopper receives and illustratively displays at least the notification., Sebastian [column 35 lines 50-65]

Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, Sebastian [column 36 lines 45-55]



and in response to a selection operation at the worker member terminal by the worker member indicating a selection of one of the pick-up orders, allocating the selected one of the pick-up orders to the worker member after the selection operation is accepted at the worker member terminal.  

Sebastian teaches thereafter at step 808, the selected surrogate shopper may choose to accept or decline the shopping assignment offer. If the selected surrogate shopper accepts the shopping assignment offer, the process 800 then proceeds through the remaining steps 810 and 814-824, … At step 50 920 of the process 900 being executed by the remote shopper who chose the selected surrogate shopper to fulfill the remote shopper's remote order, the processor 50 of the main server 12 transmits a confirmation to the mobile communication device 16 or the computing device 18 of the remote 55 shopper which receives and displays at step 922 the confirmation as a notification to the remote shopper of acceptance by the selected surrogate shopper of the shopping assignment for the remote order requested by the remote shopper.,  Sebastian [column 36 lines 45-55], [Figure 8]


Regarding Claim 16, (Original)

The pick-up order allocation method according to claim 15, wherein the worker member terminal is a cart-based point-of-sale terminal.  

Same as  Claim 7



Regarding Claim 17, (Original)

The pick-up order allocation method according to claim 15, wherein the information corresponding to the customer pick-up orders is presented in order of a scheduled date and time associated with each customer pick-up order.  


Regarding Claim 18,  (Original)

The pick-up order allocation method according to claim 15, further comprising: accepting an operation from the worker member indicating that work allocated to the worker member has been completed; and 31(PATENT) Atty. Dkt. No.: TAI/3269US accepting an operation from a sales clerk indicating a final check of the work allocated to the worker member has been completed.  

[same as claim 4]


Regarding Claim 19, (Original)

The pick-up order allocation method according to claim 15, further comprising: increasing a reward amount for completion of a customer pick-up order when the time remaining until a scheduled date and time for the customer pick-up order is less than a threshold value.  

[same as claim 5]



Regarding Claim 20, (Original)

The pick-up order allocation method according to claim 15, further comprising: sending a notification to notify a sales clerk when the time remaining until a scheduled date and time for the customer pick-up order is less than a threshold value.

[same as claim 6]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Miller (2012, Are Consumers waiting for better deals) discloses Instacart and other startups fulfill online orders by delivering goods from the physical store to the customers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

                                                                                                                                                                                       /CHARLES GUILIANO/Primary Examiner, Art Unit 3623